DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert Boyd on April 19th, 2022.
The application has been amended as follows:
IN THE CLAIMS:
Claim 1, line 41, after “linkages;”, --  a first linkage pin mounted to the base insert and a second linkage pin mounted to the lid insert, wherein at least one linkage is mounted to the first linkage pin that is mounted to the base insert, and at least one linkage is mounted to the second linkage pin that is mounted to the lid insert.
Claim 15, line 27, after “linkages;”, --  a first linkage pin mounted to the base insert and a second linkage pin mounted to the lid insert, wherein at least one linkage is mounted to the first linkage pin that is mounted to the base insert, and at least one linkage is mounted to the second linkage pin that is mounted to the base insert.
Claim 20 has been cancelled.
Claim 21, line 24, after “linkages;”, --  a first linkage pin mounted to the base insert and a second linkage pin mounted to the lid insert, wherein at least one linkage is mounted to the first linkage pin that is mounted to the base insert, and at least one linkage is mounted to the second linkage pin that is mounted to the base insert;
The above amendments were made to overcome a potential prior art rejection.


Allowable Subject Matter
Claims 1-2, 5, 7-17, 19 and 21-25 are allowed.
Regarding claim 1, US Publication 2015/0021132 by Coene (Here forth “Coene”) discloses: A suitcase comprising: 
a base (Fig A) including: 
a first shell structure (Fig A) that includes a first side (Fig A)  and a second side (Fig A) opposite the first side (Fig A), wherein the first shell (Fig A) structure has a first end (Fig A) and a second end (Fig A) opposite the first end (Fig A) and wherein the first side (Fig A) has a first outward facing surface (Fig A) and a second outward facing surface (Fig A), wherein the second outward facing surface (Fig A)  is offset a first fixed distance from the first outward facing surface (Fig A); 
a bottom portion (Fig A) connected to a first end (Fig A) of the first shell structure (Fig A)  and configured to support the suitcase on a surface (solid surface of suitcase can lay on surface); 
a first interior void (Paragraph 42 lines 3-4, first interior void is area in first shell) defined by the first shell structure (Fig A) and the bottom portion (Fig A); and 
a lower latch recess (Fig B) located in the second outward facing surface (Fig A), wherein the lower latch recess (Fig B) has a rear surface, a lower surface, and a pair of side surfaces (Fig B, all sides of latch recess surface); 
[Not taught: a lower hinge recess located in the second outward facing surface]; a lid (Fig A) rotatably connected (Para 42 line 5-6, the hinge allows for a rotable connection) to the base (Fig A), the lid (Fig A) including: 
a second shell structure (Fig A) including a third side (Fig A) and a fourth side (Fig A) opposite the third side (Fig A), wherein the second shell structure (Fig A) having a third end (Fig A) and a fourth end (Fig A) opposite the third end (Fig A), wherein the third side (Fig A) has a third outward facing surface (Fig A) and a fourth outward facing surface (Fig A), wherein the fourth outward facing surface (Fig A) is offset a second fixed distance from the third outward facing surface (Fig A); 
a top portion (Fig A) connected to the third end (Fig A) of the second shell structure (Fig A); and 
a second interior void (Paragraph 42 lines 3-4, second interior void is area in second shell) defined by the second shell structure (Fig A) and the top portion (Fig A); and 
an upper latch recess (Fig B) located in the second outward facing surface (Fig B), wherein the upper latch recess (Fig B) has a rear surface, an upper surface, and a pair of side surfaces (Fig B, all sides of latch recess surface); 
8 a latch assembly located (Fig B, Para 51, line 6) within the lower latch recess (Fig B) and the upper latch recess (Fig B), wherein the lower latch recess and the upper latch recess are aligned and have a depth that is greater than a thickness of the latch assembly (Page 6, lines 3-9), and 
wherein when the suitcase is in a closed configuration, a perimeter of the latch assembly is located within a combined perimeter of the upper latch recess and lower latch recess (Fig B, the latch is located within the perimeter of the recess); and 
a hinge assembly (Fig D)  at least partially received [Not taught: within the lower hinge recess], wherein the lid is rotatably connected to the base by the hinge assembly (Fig D), wherein the hinge assembly comprises at least two linkages (Para 45, elements 166 and 168), and wherein when the suitcase is in an open configuration, the hinge assembly defines a hinge axis, wherein the hinge axis is located outside of a rear edge of the base and a rear edge of the lid (Fig D), 
wherein the hinge assembly (Fig D) further comprises [Not taught: a base hinge insert and a lid hinge insert, wherein the base hinge insert and the lid hinge insert both include a cavity that at least partially receives the at least two linkages;
a first linkage pin mounted to the first base insert and a second linkage pin mounted to the lid insert, wherein at least one linkage is mounted to the first linkage pin that is mounted to the base insert, and at least one linkage is mounted to the second linkage pin that is mounted to the base insert]


    PNG
    media_image1.png
    758
    1184
    media_image1.png
    Greyscale

Fig A- Examiner Annotated Fig 1 of Coene

    PNG
    media_image2.png
    560
    706
    media_image2.png
    Greyscale

Fig B- Examiner Annotated Fig 1 of Coene

    PNG
    media_image3.png
    276
    426
    media_image3.png
    Greyscale

Fig D- Examiner Annotated Fig 2 of Coene
But Coene does not expressly disclose a hinge recess, and hinge inserts. US Patent 2510643 issued to Long discloses a similar suitcase having a lower hinge recess located in the second outward facing surface (Fig C) and a hinge assembly at least partially received within the lower hinge recess (Fig C). 

    PNG
    media_image4.png
    668
    488
    media_image4.png
    Greyscale

Fig C- Examiner Annotated Fig 2 of Long
It would have been obvious to a person having ordinary skill in the art having the teachings of Coene and Long before them, when the application was filed, to have modified the suitcase of Coene to include a hinge recess, to advantageously keep the hinge from sticking out beyond the shell casing when placed on side with hinge assembly.
But Coene as modified does not expressly disclose a base hinge insert and a lid hinge insert, wherein the base hinge insert and the lid hinge insert both include a cavity that at least partially receives the at least two linkages and linkage pins that attach the linkages to the hinge and base inserts, wherein the linkages are attached to the inserts via the linkage pins.
Regarding claim 15, Coene discloses a suitcase comprising:
a base including: 
a first shell structure (Fig A) having a first side (Fig A) and a second side (Fig A) opposite the first side (Fig A), wherein the first shell structure (Fig A) has a first end (Fig A) and a second end (Fig A) opposite the first end (Fig A) and wherein the first side (Fig A) has a first outward facing surface (Fig A) and a second outward facing surface(Fig A), wherein the second outward facing surface (Fig A) is offset a first fixed distance from the first outward facing surface(Fig A); 
a bottom portion (Fig A) connected to a first end (Fig A) of the first shell structure (Fig A); 
a first interior void (Para 42 lines 3-4, first interior void is area in first shell) defined by the first shell structure (Fig A) and the bottom portion (Fig A); and 
[Not taught: a lower hinge recess] located in the second outward facing surface (Fig A); a lid (Fig A) rotatably connected (Paragraph 42 line 5-6, the hinge allows for a rotable connection) to the base (Fig A), the lid (Fig A) including: 
a second shell structure(Fig A)  including a third side (Fig A) and a fourth side (Fig A) opposite the third side (Fig A), wherein the second shell structure (Fig A)  having a third end (Fig A) and a fourth end (Fig A) opposite the third end (Fig A), wherein the third side (Fig A) has a third outward facing surface (Fig A) and a fourth outward facing surface (Fig A), wherein the fourth outward facing surface (Fig A) is offset a second fixed distance from the third outward facing surface (Fig A); 
a top portion (Fig A) connected to the third end (Fig A) of the second shell structure (Fig A); and 
a second interior void (Fig A) defined by the second shell structure (Fig A) and the top portion (Fig A); and 
a hinge assembly (108) [Not taught: at least partially received within the lower hinge recess], wherein the lid is rotatably connected to the base by the hinge assembly  (Fig D), wherein the hinge assembly (Fig D) comprises at least two linkages (Para 45, elements 166 and 168), and wherein when the suitcase is in an open configuration  (Fig D, suitcase opens about hinge 108), the hinge assembly defines a hinge axis (Fig D), wherein the hinge axis (Fig D) is located outside of a rear edge of the base and a rear edge of the lid (Fig D)s 
wherein the hinge assembly (Fig D) further comprises [Not taught: a base hinge insert and a lid hinge insert, wherein the base hinge insert and the lid hinge insert both include a cavity that at least partially receives the at least two linkages. 
a first linkage pin mounted to the first base insert and a second linkage pin mounted to the lid insert, wherein at least one linkage is mounted to the first linkage pin that is mounted to the base insert, and at least one linkage is mounted to the second linkage pin that is mounted to the base insert]
But Coene does not expressly disclose a lower hinge recess. Long discloses a similar suitcase having a lower hinge recess (Fig C); said hinge assembly is at least partially received within the lower hinge recess (Fig C).
It would have been obvious to a person having ordinary skill in the art having the teachings of Coene and Long before them, when the application was filed, to have modified the suitcase of Coene to include a hinge recess, to advantageously keep the hinge from sticking out beyond the shell casing when placed on side with hinge assembly.
But Coene as modified does not expressly disclose a base hinge insert and a lid hinge insert, wherein the base hinge insert and the lid hinge insert both include a cavity that at least partially receives the at least two linkages or linkage pins that attach the linkages to the hinge and base inserts, wherein the linkages are attached to the inserts via the linkage pins.
Regarding claim 21, Coene discloses: A method for forming a suitcase, comprising: 
molding a base shell (Fig A), wherein the base shell (Fig A) has a lower latch recess (Fig A), [Not taught: a lower hinge recess], and a base interior void (Para 42 lines 3-4, base interior void is area in first shell), wherein the base shell (Fig A) includes a first side (Fig A) and a second side opposite the first side (Fig A), wherein the base shell has a first end and a second end opposite the first end (Fig A), and wherein the base shell includes a bottom portion connected to a first end of the base shell (Fig A);
 molding a lid shell (Fig A), wherein the lid shell (Fig A) has an upper latch recess (Fig A), [Not taught: an upper hinge recess], and a lid interior void (Para 42 lines 3-4, lid interior void is area in second shell); wherein the lid shell (Fig A) includes a third side (Fig A)  and a fourth side (Fig A) opposite the third side (Fig A), wherein the third side has a third end (Fig A) and a fourth end opposite the third end (Fig A), and wherein the lid shell includes a top portion (Fig A) connected to the third end of the lid shell (Fig A), 12
 
placing the base shell and the lid shell adjacent each other (Fig A), wherein the base interior void (Fig A) and the lid interior void (Fig A) are both facing the same direction and wherein [Not taught: the lower hinge recess and the upper hinge recess are facing towards each other; 
placing a base hinge insert of a hinge assembly into the lower hinge recess; 
placing a lid hinge insert of the hinge assembly into the upper hinge recess; 
securing the base hinge insert of the hinge assembly to the base shell using a first mechanical fastener, wherein the base hinge insert includes a first cavity that at least partially receives at least two linkages;] 
securing the lid hinge insert of the hinge assembly to the lid shell using a second mechanical fastener, wherein the lid hinge insert includes a second cavity that at least partially receives the at least two linkages; 
a first linkage pin mounted to the first base insert and a second linkage pin mounted to the lid insert, wherein at least one linkage is mounted to the first linkage pin that is mounted to the base insert, and at least one linkage is mounted to the second linkage pin that is mounted to the base insert]
placing a portion of a latch assembly (Fig B)  into the upper latch recess (Fig B); 
securing the portion of the latch assembly (Fig B) to the lid shell (Fig A) [Not taught: using a third mechanical fastener; and 
wherein the first mechanical fastener, the second mechanical fastener, and the third mechanical fastener are all oriented generally parallel to each other]. 
But Coene does not expressly disclose a lower hinge recess. Long discloses a similar suitcase having  hinge recesses. Long discloses a similar suitcase with a lower and upper hinge recess (Fig C); where the lower hinge recess and the upper hinge recess are facing towards each other (Fig C) said hinge assembly is at least partially received within the lower hinge recess (Fig C).
It would have been obvious to a person having ordinary skill in the art having the teachings of Coene and Long before them, when the application was filed, to have modified the suitcase of Coene to include hinge recesses, to advantageously keep the hinge from sticking out beyond the shell casing when placed on side with hinge assembly.
But Coene as modified does not expressly disclose placing a base hinge inserts attached to the shell by mechanical fasteners or linkage pins that attach linkages to the hinge and base inserts, wherein the linkages are attached to the inserts via the linkage pins.
Claims 2, 5, 7-14, 16-17, 19 and 22-25 are allowed due to their dependencies on claims 1, 15, and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733          

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733